                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

MANUEL ALLSTON,                                        *

          Plaintiff,                                   *

     v.                                                *             Civil Action No. 8:21-cv-0141-PX

KENDRA ROSS, et al.,
                                                       *
          Defendants.
                                             ***
                                      MEMORANDUM OPINION

          This case is one of nine separate, and nearly identical, lawsuits brought in Maryland and

Kansas by members of the United Nation of Islam and its successor organizations (collectively

“UNOI”), against former members Kendra Ross and her mother, Cheryl Ross. 1 ECF No. 2. Pro

se Plaintiff Manuel Allston (“Allston”) has filed this action, which Defendants move to dismiss.

ECF No. 2 & 6. In response, Allston has filed several inscrutable and ultimately meritless

motions. See ECF Nos. 18, 19, 25 & 28. The motions are fully briefed, and no hearing is

necessary. See Loc. R. 105.6. For the following reasons, Plaintiff’s motions are DENIED, and

Defendants’ motion to dismiss the Complaint is GRANTED.

I.        Background

          In 2017, Kendra Ross and her mother, Cheryl, successfully sued UNOI and its leader,

Royall Jenkins, in a federal court in Kansas for violations of the Trafficking Victims Protection

Reauthorization Act (“TVPRA”), 18 U.S.C. §§ 1589, 1590, and 1595, the Fair Labor Standards

Act (“FLSA”), 29 U.S.C. § 201 et seq., and the Racketeer Influenced and Corrupt Organizations

Act (“RICO”), 18 U.S.C. § 1961. ECF No. 6-2 (the Kansas suit); ECF No. 2 at 13. The Rosses


          1
           See ECF No. 6-1 at 1 n.1 (four Kansas lawsuits); Jenkins v. Ross, No. PX-21-0139, ECF No. 3 (D. Md.
Jan. 21, 2021); Forbes v. Ross, No. PX-21-0140, ECF No. 2 (D. Md. Jan. 21, 2021); Forbes v. Ross, No. PX-21-
0142, ECF No. 2 (D. Md. Jan. 15, 2021); Robertson v. Ross, No. PX-21-0143, ECF No. 2 (D. Md. Jan. 15, 2021).
alleged that UNOI members took Kendra from her family at 11-years old and forced her to work

long, grueling hours at various UNOI establishments across the country without pay for over a

decade. ECF No. 6-2 at 4, 7–10. The suit further alleged that UNOI dictated every facet of

Kendra’s life—where she lived, where she worked, how many hours she worked, what she could

eat, how much she could weigh, what medical care she received, and ultimately whom she

married. Id. at 5–10. At age 21, Kendra finally cut ties with UNOI in 2012 with the help of

family and advocacy organizations. Id. at 10. The Kansas suit ultimately ended in default

judgment, after UNOI failed to participate at all in the litigation. The district court, after a full

evidentiary hearing, awarded roughly $7.2 million dollars in damages on all claims. Id. at 25.

         Now, four years later, UNOI members, including Allston, have filed five separate actions

against Kendra and her mother in the Circuit Court of Prince George’s County, each with

identical claims. See supra at 1 n.1. The complaints allege that Kendra and Cheryl Ross

breached their contractual agreements with UNOI by leaving the organization and, in Kendra’s

case, by suing it; and that the lawsuit itself defamed UNOI. See, e.g., ECF No. 2 at 2.

Defendants timely removed this action on January 15, 2021, and now seek dismissal of the

Complaint for failure to state a claim. 2 ECF Nos. 1 & 6.

II.      Standard of Review

         A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure tests the

legal sufficiency of the complaint. Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir.

2006). The Court accepts “the well-pled allegations of the complaint as true,” and construes all


         2
           The Court was initially skeptical that it maintained diversity jurisdiction over the case, and so it directed
the parties to submit supplemental pleadings addressing this question. ECF No. 27. The Court is now satisfied that
it maintains diversity jurisdiction in that Allston is a citizen of Maryland while the Defendants are citizens of
Virginia (Kendra Ross) and Tennessee (Cheryl Ross), and the amount in controversy exceeds $75, 000. See ECF
No. 29 at 3; ECF No. 29-1 at 5; ECF No. 28 at 2; 28 U.S.C. §§ 1332(a), 1441(a), 1446(c). Accordingly, the Court
denies Allston’s “motion for judicial notice demand for a proper court setting,” motion to strike, and motion for
transfer to cure lack of jurisdiction. ECF Nos. 18, 19 & 25.

                                                           2
facts and reasonable inferences most favorably to the plaintiff. Ibarra v. United States, 120 F.3d

472, 474 (4th Cir. 1997). To survive a motion to dismiss, a complaint’s factual allegations “must

be enough to raise a right to relief above the speculative level on the assumption that all the

allegations in the complaint are true (even if doubtful in fact).” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 555 (2007) (citations omitted). The Court need not accept conclusory factual

allegations devoid of any reference to actual events or allegations that “contradict matters

properly subject to judicial notice or by exhibit.” Veney v. Wyche, 293 F.3d 726, 730 (4th Cir.

2002) (quotation omitted); Hall v. Virginia, 385 F.3d 421, 424 n.3 (4th Cir. 2004). The Court

may also consider materials attached to the complaint, provided they are integral to the

complaint and authentic, without transforming the motion to dismiss into one for summary

judgment. See Fed. R. Civ. P. 10(c); Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176, 180 (4th

Cir. 2009). Where there is a conflict “between the bare allegations of the complaint and any

exhibit attached to the complaint, . . . the exhibit prevails.” Fayetteville Inv’rs. v. Commercial

Builders, Inc., 936 F.2d 1462, 1465 (4th Cir. 1991) (citation omitted).

       Because Allston proceeds pro se, the Court must construe the Complaint liberally. See

Hughes v. Rowe, 449 U.S. 5, 10 (1980). The Court, however, cannot ignore a clear failure to

allege facts setting forth a cognizable claim. Nor should this Court act as Plaintiff’s advocate,

attempting to fashion legal claims not otherwise supported by the Complaint itself. See United

States v. Wilson, 699 F.3d 789, 797 (4th Cir. 2012); see also Bell v. Bank of Am., N.A., No. RDB-

13-0478, 2013 WL 6528966, at *1 (D. Md. Dec. 11, 2013) (“Although a pro se plaintiff is

general[ly] given more leeway than a party represented by counsel . . . a district court is not

obligated to ferret through . . . a complaint that is so confused, ambiguous, vague or otherwise

unintelligible that its true substance, if any, is well disguised.” (quotation omitted)).



                                                   3
III.    Analysis

        Defendants vigorously assert that both the contract and defamation claims fail as a matter

of law. The Court discusses each claim separately.

        A.       Breach of Contract

        Turning to the breach of contract claim, the Court must first decide which state

substantive law applies. This Court sitting in diversity looks to the choice-of-law rules of the

forum state. See Ground Zero Museum Workshop v. Wilson, 813 F. Supp. 2d 678, 696 (D. Md.

2011); see also Colgan Air, Inc. v. Raytheon Aircraft Co., 507 F.3d 270, 275 (4th Cir. 2007). In

Maryland, courts apply the law of the state where the contract was made. See Balt. Scrap Corp.

v. Exec. Risk Specialty Ins. Co., 388 F. Supp. 3d 574, 587 (D. Md. 2019) (citing Cunningham v.

Feinberg, 441 Md. 310, 326 (2015)). A contract is made where the last act necessary to make

the contract binding occurs. See Konover Prop. Tr., Inc. v. WHE Assocs., Inc., 142 Md. App.

476, 490 (2002) (quotation omitted).

        Here, Defendants assert, and Allston does not dispute, that any contract between the

Rosses and UNOI would have been “made and performed” in Kansas, where UNOI is

headquartered. ECF No. 6-1 at 6; see also ECF No. 6-2 at 4, 7; ECF No. 2-1 at 4, 7. Although

the Complaint facts are thin in this respect, the Court notes that application of Maryland,

Georgia, or Kansas common law of contract does not affect the outcome. 3 Thus, the Court will

accept the parties’ proffer and apply Kansas law.

        Under Kansas law, the Complaint facts must make plausible “(1) the existence of a

contract between the parties; (2) sufficient consideration to support the contract; (3) the


        3
            The Complaint does not make clear where the Rosses were living in 1995 when Cheryl Ross allegedly
entered into the claimed memorandum of agreement with UNOI. See ECF No. 2. Defendants have represented in
other litigation that they lived in Georgia in 1995 and then moved to Kansas City, Kansas in 2011 once they became
full-time UNOI members. See ECF No. 6-2 at 7.

                                                        4
plaintiff’s performance or willingness to perform in compliance with the contract; (4) the

defendant’s breach of the contract; and (5) damages to the plaintiff caused by the breach.”

Stechschulte v. Jennings, 297 Kan. 2, 23 (2013) (quotation omitted). 4 When reading the

Complaint facts most favorably to Allston, the Court cannot conclude that the parties entered

into a legally enforceable contract.

        The Complaint avers essentially that Cheryl Ross agreed to become a member of UNOI

to “volunteer” nonspecific services in exchange for food, housing and shelter for her and her then

minor child, Kendra. See ECF No. 2 at 7, 9–10. As for the claimed contractual “breach,” the

Complaint avers that this “agreement was violated once Kendra Ross … decided to leave the

community” when she became of age. Id. at 7. An agreement where members “volunteer” to

work for the community, and are in breach when they choose to leave, can only be read as

commanding servitude for a modicum of shelter and food. As a contract for indentured

servitude, the claim is unconscionable on its face. See Frazier v. Goudschaal, 296 Kan. 730, 749

(2013) (“Public policy forbids enforcement of an illegal or immoral contract.”). 5 For this same

reason, the claim is “truly unamendable,” and is dismissed with prejudice. McLean v. United

States, 566 F.3d 391, 401 (4th Cir. 2009); see Weigel v. Maryland, 950 F. Supp. 2d 811, 826 (D.

Md. 2013) (citation omitted).

        B.       Defamation

        The defamation claim is equally infirm. Under the relevant choice-of-law analysis, this


        4
           See also B-Line Medical, LLC v. Interactive Digital Solutions, Inc., 209 Md. App. 22, 46 (2012)
(requiring offer, acceptance, and consideration); Kumar v. Dhanda, 198 Md. App. 337, 345 (2011); Cline v. Lee,
260 Ga. App. 164, 168 (2003) (elements under Georgia law are subject matter of the contract, consideration, and
mutual assent by all parties to contract terms).
        5
          Georgia and Maryland courts similarly consider such an agreement invalid. See Dep’t of Transp. v.
Brooks, 254 Ga. 303, 312 (1985) (stating an illegal or immoral contract is void as against public policy); see also
Springlake Corp. v. Symmarron Ltd. P’ship, 81 Md. App. 694, 700–01 (1990) (distinguishing between immoral and
criminal contracts and those prohibited solely by statutory law).

                                                         5
Court is to apply the law of the state where the harm occurred. See Abadian v. Lee, 117 F. Supp.

2d 481, 485 (D. Md. 2000) (citing Naughton v. Bankier, 114 Md. App. 641, 691 (1997)

(following the “lex loci delecti commissi, or place of harm, principle” for tort claims)). The

Court may consider “the state of plaintiff’s domicile, the state of plaintiff’s principal activity to

which the alleged defamation relates, and the state where plaintiff suffered the greatest amount

of harm.” Id. at 486 (quotation omitted). However, generally speaking, “the plaintiff’s state of

residence bears the most significant relationship to the incident and parties because that is where

the plaintiff’s reputation suffers the most.” Id. (citations omitted). Because Allston is domiciled

in Maryland, the Court will apply Maryland substantive law.

       The Complaint avers solely that the Defendants defamed Allston by filing a “verified

complaint” containing false and slanderous statements in the Kansas lawsuit. ECF No. 2 at 10,

12–14. However, in Maryland, any “statements uttered in the course of a trial or contained in

pleadings, affidavits, depositions, and other documents directly related to the case” cannot be the

basis of a defamation claim. Norman v. Borison, 418 Md. 630, 653 (2011) (quotation omitted);

see also O’Brien & Gere Eng’rs, Inc. v. City of Salisbury, 447 Md. 394, 413–14 (2016).

Because the claimed defamatory statements were uttered in the course of judicial proceedings,

Defendants enjoy immunity from suit for defamation. Further, because this defect is wholly

incurable, the claim must be dismissed with prejudice.

       C.      Allston’s Motion for Default Judgment (ECF No. 28)

       Lastly, the Court addresses Allston’s request to enter default judgment against Kendra

Ross and Cheryl Ross. See ECF No. 28. Allston appears to assert that the Rosses were in

default when the case originated in state court. See id. at 1–2; see also ECF No. 1-1 at 94, 99–

101. The state court docket, at most, shows that Allston only ever served Cheryl Ross, not



                                                   6
Kendra Ross. See ECF No. 1-1 at 98–102; see Md. R. Civ. P. Cir. Ct. 2-213(a) (requiring service

of process to be made by a nonparty). The Court is therefore hard pressed to see how Kendra

Ross could have defaulted when she was never properly served in the first place. As for Cheryl

Ross, even assuming she did not timely respond to the Complaint in state court, the state court

never entered default and returned Allston’s motion for failure to comply with Maryland and

local rules. See Allston v. Ross, No. CAL20-15993 (Jan. 14, 2021); Md. R. Civ. P. Cir. Ct. 2-

613(b), (f); Sigala v. ABR of VA, Inc., No. GJH-15-1779, 2016 WL 1643759, at *2 n.2 (D. Md.

Apr. 21, 2016) (obtaining a clerk’s entry of default is a “necessary prerequisite to obtaining

judgement by default.” (citation omitted)). Ultimately, Kendra and Cheryl Ross have

participated extensively in this litigation since this action was removed; the case is in its infancy;

and denial of default judgment works no prejudice against Allston. See Fed. R. Civ. P. 55(a); see

also Loc. R. 108.2. The motion is therefore denied. ECF No. 28.

VI.    Conclusion

       For the foregoing reasons, the motion to dismiss is GRANTED (ECF No. 6), and

Allston’s motions are DENIED (ECF Nos. 18, 19, 25 & 28). A separate Order follows.

 7/9/2021                                                        /s/
Date                                                   Paula Xinis
                                                       United States District Judge




                                                  7
